Docket No. 98965BAgenda 8BSeptember 2005.
THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
              MARCEL NICHOLAS, Appellee.

      JUSTICE FITZGERALD delivered the opinion of the court:
      The defendant, Marcel Nicholas, was questioned and later
arrested in connection with the shooting death of his mother outside
their apartment. The defendant made a court-reported inculpatory
statement 35 hours after his arrest. He was presented to the trial court
for a probable cause hearing five hours later, 40 hours after his arrest.
      A jury convicted the defendant of first degree murder, and the
circuit court of Cook County sentenced him to 35 years=
imprisonment. The appellate court reversed his conviction and
sentence, holding in part that the delay between the defendant=s arrest
and presentment violated the fourth amendment and, consequently,
that the defendant=s court-reported inculpatory statement was
inadmissible. 351 Ill. App. 3d 433, 444. After this court granted the
State=s petition for leave to appeal, we decided People v. Willis, 215
Ill. 2d 517 (2005). There, we held that APeople v. Nicholas *** [is]
overruled to the extent [it] employ[s] any analysis except
voluntariness in evaluating the admissibility of confessions obtained
during an unreasonably long delay.@ Willis, 215 Ill. 2d at 536 n.2.
      We must now decide the import of that holding in light of the
facts in this case. That is, we must decide whether the 35-hour delay
between the defendant=s arrest and his court-reported inculpatory
statement rendered that statement involuntary and thus inadmissible.
We must also decide an ancillary issue: whether certain statements in
the prosecution=s closing argument constituted plain error. For the
reasons that follow, we reverse the appellate court, affirm the trial
court, and reinstate the defendant=s conviction and sentence.

                           BACKGROUND
      The defendant=s parents divorced when he was young, and he
initially lived with his mother, Diane Jefferson-Nicholas, in Chicago.
Their relationship soured, and he moved to Florida to live with his
father. Two months later, he moved back to Chicago and into his
mother=s apartment in a three-flat on South Prairie Avenue. The
defendant=s mother insisted that he pay rent and refrain from cursing,
smoking, drinking, using drugs, and entertaining women overnight in
the apartment.
     The defendant found a part-time job as a United Parcel Service
loader. On September 23, 1999, he left work and went to a currency
exchange to cash his paycheck. He smoked marijuana and returned
home, where he drank liquor with friends on the front porch of his
building. After walking his girlfriend home, he drank more liquor
with a friend on another porch. He returned home at 1:30 a.m. on
September 24. He drank more liquor and talked on the telephone to a
friend for 22 hours, until 4 a.m. The defendant then fell asleep.
     At 5:30 a.m., the defendant=s mother knocked on the door to his
bedroom to tell him that she had an early meeting downtown. The
defendant=s mother inquired about the open liquor bottles on his
dresser and told the defendant that he owed her $65 for his portion of
the rent and the telephone bill. The defendant responded, AI will
fCing give it to you when I am ready.@ His mother replied that he
would have to find another place to live if he did not pay her. The
defendant=s mother continued to voice her problems with the
defendant as she left the apartment.                           At 5:45
a.m. on September 24, 1999, Cheryl Foster, who lived across the
street and a few buildings south of the defendant=s building, was
waiting in her living room for a visiting nurse when she heard a
woman scream ANo,@ and then heard three or four gunshots. Foster
could not see outside, so she called 911. Shunte Thomas, who lived
on the top floor of the defendant=s building, was nursing her infant
when she heard someone yell APlease don=t,@ and then heard four
gunshots. Thomas looked out her window and saw a woman lying in
front of the building next to a car. Thomas also called 911, then went
down a floor to tell William Penn about the shooting. Thomas and
Penn went down to the first floor and knocked on the door to the
defendant=s apartment for several minutes. No one answered, and
soon the police arrived.
     Chicago Police Officer Ruth Singleton joined Thomas and Penn.
The defendant eventually answered the door and was told that
someone had been shot outside the building. The defendant identified


                                 -2-
the shooting victim as his mother. He returned to his apartment and
asked, AHow am I going to get to work?@ and AWhose [sic] going to
take care of me now?@ The defendant added, AWow, I can=t get my
hair braided now.@ Officer Singleton followed the defendant into his
bedroom, where he smoked a cigarette and drank a glass of liquor.
     The defendant told the police that his mother left the apartment
that morning carrying only the black bag recovered near her body.
The police found two crocheted purses in a gangway two doors down
from the defendant=s building. The purses contained the defendant=s
mother=s driver=s license, wallet, checkbook, and cellphone. The
police also found four shell casings from the same gun near the
defendant=s mother=s body. An autopsy revealed four entry and two
exit wounds. One bullet entered below the right nostril and exited
near the left ear. Another bullet entered the right side of the neck and
lacerated part of the brain and fractured the occipital bone. Another
bullet entered the chest on the upper portion of the right breast,
fracturing the collarbone, thoracic vertebrae, and spinal cord. A final
bullet entered below the right nipple, lacerated the heart and both
lungs, and exited near the left armpit.
     Chicago Police Detectives Thomas Benoit and Jean Romic spoke
with the defendant, who agreed to go to Area 1 Police Headquarters
and to help in the investigation. Benoit and Romic took the defendant
to downtown police headquarters for a polygraph test at 10 p.m., then
brought him back to Area 1. The next morning, they turned the case
over to Sergeant Daniel Brannigan and Detective Daniel McNally.
     The defendant was placed in an unlocked interview room.
Around 7:30 a.m. on September 25, 1999, Detective McNally read
Miranda warnings to the defendant, who waived his rights and agreed
to talk to the police. The defendant mentioned an argument with his
mother over rent the previous morning, but he did not confess. The
defendant was given water during the interview and a soft drink after
the interview. He was not handcuffed; he was allowed to smoke and
to use the bathroom after the interview. At 9:30 a.m., McNally read
Miranda warnings to the defendant. The defendant again mentioned
an argument with his mother, then indicated that he would like some
time alone; McNally left the room. Around 10:30 a.m., McNally
returned and read Miranda warnings to the defendant. The defendant
discussed his return to Chicago and his experience living with his


                                  -3-
mother. He did not confess, but he told the police that he was Ahoping
for the best@ from this situationBnamely, some Atype of probation or
boot camp.@
     Around 1:30 p.m., Detective McNally returned and read
Miranda warnings to the defendant. The defendant stated that, on the
morning of the shooting, his mother left the apartment by the front
door, and he left the apartment by the back door. He walked through
the basement toward the front of the building, where he retrieved a
handgun that he had concealed under a chunk of concrete. According
to the defendant, he then approached his mother and fired the gun at
her three times in order to scare her. When his mother fell to the
ground, he retraced his steps back to the apartment Ain order to be
smart.@ The police arrested the defendant at 2 p.m. on September 25.
     After his arrest the defendant told the police that he had stashed
the gun inside a television in the alley, and he agreed to accompany
them there to find it. Detective McNally and Sergeant Brannigan took
the defendant back to his building, but they could not find the gun.
On the way back to Area 1, McNally and Brannigan bought the
defendant cigarettes and fast food. When they returned to the police
station and the defendant finished his lunch, Detective McNally read
Miranda warnings to him, and he gave a detailed version of the
shooting. The defendant repeated that he was trying to scare his
mother when he fired the gun. The defendant signed a consent-to-
search form, and McNally and Brannigan searched the apartment.
They found no gun and returned to Area 1 to contact Assistant State=s
Attorney Lawrence O=Reilly.
     O=Reilly talked to Detective McNally and reviewed police
reports before meeting with the defendant at 8:15 p.m. As O=Reilly
informed the defendant that he would need to read Miranda warnings
to him, the defendant recited them back to O=Reilly and indicated that
he understood his rights from watching a police program, Cops, on
television. He was also given a drink and cigarettes. The defendant
explained to O=Reilly that he argued with his mother about the rent.
The defendant stated that, on the morning of the shooting, he
retrieved the gun and walked through the basement to reach the front
of the building. He saw his mother walking around the passenger side
of the car, pointed the gun in her direction, and fired it three or four
times. He then ran back into the house. When O=Reilly asked the


                                  -4-
defendant why he shot his mother, he explained that he was hung
over and angry.
     O=Reilly offered to memorialize the defendant=s statement in
writing, to a court reporter, or on videotape. The defendant chose to
give a handwritten statement, hoping to Aget it over with@ because he
had waited so long for O=Reilly to arrive. Around 9 p.m., before the
defendant had recounted anything substantive, a police officer
entered the interview room to tell the defendant that an attorney had
arrived and wished to speak with him. After the defendant spoke with
his attorney, he invoked his right to remain silent. O=Reilly did not
talk to the defendant again that night.
     The next day, the police continued their investigation. Detectives
Benoit and Romic visited the basement of the defendant=s building
and found it undisturbed. Detective McNally interviewed the
defendant=s girlfriend and one of his neighbors. The defendant was
given donuts and juice for breakfast. Later, around 2:50 p.m., he
knocked on the door of the interview room. When McNally opened
the door, the defendant told him that he wanted to talk. McNally and
Brannigan asked the defendant to indicate in writing that he wished
to waive his right to remain silent. The defendant wrote, AI, Marcel
Nicholas, asked to talk to the police ***. I wanted to.@ McNally read
Miranda warnings to the defendant, and he denied involvement in the
shooting. Confronted with the fact that the basement was undisturbed,
the defendant stated that he had followed his mother out the front
door of the apartment and shot at her to scare her.
     Later, around 7:15 p.m., the defendant saw Assistant State=s
Attorney O=Reilly in the hall at Area 1 and asked to speak with him.
O=Reilly read Miranda warnings to the defendant, then asked whether
he had been given food, drink, and cigarettes, as well as the
opportunity to use the bathroom and sleep. The defendant
acknowledged that the police had treated him fairly. O=Reilly then
asked the defendant if he wanted to memorialize his inculpatory
statement. The defendant chose to memorialize his statement to a
court reporter because he wanted it in his own words and because his
hair was too unkempt for him to appear on video. While waiting for
the court reporter to arrive, the defendant was given fast food, a soft
drink, and cigarettes. He was allowed to call his girlfriend and to use
the bathroom. The defendant started his court-reported statement at


                                 -5-
12:35 a.m. on September 27, 1999; he completed it half an hour later,
approximately 35 hours after his arrest. Once the court-reported
statement was transcribed, the defendant was given the opportunity to
review it and make changes. The defendant, Assistant State=s
Attorney O=Reilly, and Detective McNally then signed each of the
statement=s 46 pages. The defendant was taken to criminal court for a
probable cause hearing at 6 a.m. that day, 40 hours after his arrest.
     The defendant was indicted on two counts of first degree murder.
The defendant never challenged the admissibility of testimony
regarding his oral inculpatory statements, but he filed a motion to
suppress his court-reported statement as involuntary. After a hearing
at which police officers and the defendant testified, the trial court
found that the defendant=s court-reported statement was voluntary,
based on Athe credibility of all of the witnesses,@ and denied the
motion. The defendant=s case proceeded to trial. In closing
arguments, the prosecutor began:
           AYou=re 22 years old, Marcel. You need to get a job. You
        need to pay the rent. Where=s my rent money? And what
        does he tell his own mother? I=ll give it to you when I=m
        fCing ready. His mom walks out. Well, if you don=t get the
        money, you=re going to have to move out.
           And what=s his reaction to that? To get his gun, hunt his
        mom down on the street, and point that gun at his own
        mother. And when she screams, please, don=t, he pulls the
        trigger, and pulls the trigger again, and pulls the trigger
        again, and pulls the trigger again, pure evil.
           He watches as his mother crumbles to the concrete. Does
        he throw the gun down, run to his mom? Mom, oh, my God,
        what I did I do? I=m so sorry. Somebody get help. Does he
        run into the house, call 911? Knock on a neighbor=s door?
        Come out there with towels. Mom, I=m right here for you.
        I=m waiting for the ambulance? No, no.
           He goes and gets rid of the gun, goes back into the house,
        and goes to bed, tries to get a little sleep. All that shooting
        and killing will tire a guy outBpure evil.
           Concerned neighbors come to the door. They knock on
        the door. I don=t want to get out of bed. They pound on the


                                 -6-
          door. The police come. Marcel, we=re sorry to inform you,
          but your mother=s been shot. She=s passed away.
             How am I going to get to work now? Can I get the keys to
          that truck? Marcel, your mom, she=s dead in the street.
          Who=s going to braid my hair now? Pure evil.
             And it was that evil, that cold reaction, that led to his
          capture.@
      The jury found the defendant guilty of first degree murder, and
the trial court sentenced him to 35 years= imprisonment. The appellate
court reversed the defendant=s conviction and sentence and remanded
for a new trial. The defendant argued that his court-reported
confession was involuntary, but the appellate court noted that Ahis
initial presence at the police station and his early participation in the
investigation process were voluntary.@ 351 Ill. App. 3d at 442. The
appellate court continued: A[E]ven voluntary presence at a police
station can turn into unlawful detention with the passage of time.@
351 Ill. App. 3d at 442.
      The appellate court quoted Gerstein v. Pugh, 420 U.S. 103, 124-
25, 43 L. Ed. 2d 54, 71-72, 95 S. Ct. 854, 868-69 (1975), where the
United States Supreme Court held that the State must provide Aa fair
and reliable determination of probable cause as a condition for any
significant pretrial restraint of liberty, and this determination must be
made by a judicial officer either before or promptly after arrest.@ The
appellate court then relied upon People v. Willis, 344 Ill. App. 3d
868, 877 (2003), where another appellate court panel held that the
proper test for the admissibility of a confession obtained after a delay
that violated Gerstein is whether the confession is attenuated from the
taint of the delay. The appellate court concluded: AWe do not believe,
under all the facts and circumstances of this case, that the confession
can be considered free of the taint of the fourth amendment
violation.@ 351 Ill. App. 3d at 444. The trial court should have
suppressed the court-reported inculpatory statement, and the State
must retry the case without it. 351 Ill. App. 3d at 444.
      The appellate court further discussed the State=s closing
argument. The defendant did not object to the State=s argument at trial
or in a posttrial motion, but because certain comments may have
affected the defendant=s right to a fair trial, the appellate court
excused this procedural default and reviewed the issue. 351 Ill. App.

                                  -7-
3d at 448-49. The appellate court noted that, although the State has
wide latitude in its remarks, it may not inflame the passions of the
jury against the defendant. 351 Ill. App. 3d at 449. Accordingly, the
appellate court concluded:
              AMultiple references to the prosecutor=s opinion that the
          defendant and his conduct are >pure evil= are inappropriate.
          *** There is no purpose for the addition of the phrase >pure
          evil= other than to inflame the passions of the jury. Though
          the argument has been made that the phrase was a comment
          on the conduct, not the person, we find that unpersuasive
          ***. *** Rather than letting the evidence speak for itself, the
          prosecutor set out to paint Nicholas as evil. This is improper
          and, in light of the evidence in this case, unnecessary.@ 351
Ill. App. 3d at 449-50.
     We allowed the State=s petition for leave to appeal. 177 Ill. 2d R.
315(a). 1

                             ANALYSIS
     This appeal presents two issues: (1) whether the trial court erred
in denying the defendant=s motion to suppress his court-reported
inculpatory statement, and (2) whether certain statements made by
the prosecution in its closing argument constituted plain error. We
address these issues in turn.

      1. Admissibility of Defendant=s Court-Reported Statement
      The State argues that the appellate court erred in reversing the
trial court=s decision to deny the defendant=s motion to suppress. The
State asserts that the trial court was correct because the defendant=s
court-reported inculpatory statement, like the oral inculpatory
statements that preceded it, was voluntary. The defendant argues that

   1
   The defendant filed a motion asking us to remand this cause to the
appellate court for reconsideration in light of our opinion in Willis. The
motion was denied.




                                  -8-
the appellate court did not err. The defendant asserts that the trial
court was incorrect because his court-reported statement was
involuntary. According to the defendant, he was held by the police in
order to draw out a confession while they gathered evidence to justify
retroactively his arrest.
     We review the trial court=s fact determinations for manifest error,
and we review de novo its ultimate decision on the motion to
suppress. See People v. Love, 199 Ill. 2d 269, 274-75 (2002), citing
In re G.O., 191 Ill. 2d 37, 50 (2000); People v. Pitman, 211 Ill. 2d
502, 511 (2004).
      In Gerstein v. Pugh, 420 U.S. 103, 114, 43 L. Ed. 2d 54, 65, 95
S. Ct. 854, 863 (1975), the Unites States Supreme Court held that the
fourth amendment requires the State to afford a fair and reliable
judicial determination of probable cause either before or Apromptly@
after a suspect=s arrest. Gerstein, 420 U.S. at 125, 43 L. Ed. 2d at 71-
72, 95 S. Ct. at 868-69. In County of Riverside v. McLaughlin, 500
U.S. 44, 54, 114 L. Ed. 2d 49, 61, 111 S. Ct. 1661, 1669 (1991), the
Court reiterated that the State must afford ApromptBnot immediate@
probable cause determinations. Generally, the State satisfies this
requirement if it provides judicial determinations of probable cause
within 48 hours of arrest. McLaughlin, 500 U.S. at 56, 114 L. Ed. 2d
at 63, 111 S. Ct. at 1670. Even if a probable cause hearing is held
within this 48-hour window, however, the State still may violate
Gerstein if the defendant can prove Aunreasonable delay@Bchiefly,
delay to gather additional evidence to justify the defendant=s arrest.
McLaughlin, 500 U.S. at 56, 114 L. Ed. 2d at 63, 111 S. Ct. at 1670.
     Here, the defendant was arrested at 2 p.m. on September 25,
1999, and finished his court-reported inculpatory statement around 1
a.m. on September 27, 1999. The defendant was presented to the trial
court five hours later. Thus, the defendant was in custody for 35
hours before he confessed and 40 hours before he was taken before a
judgeBwell within McLaughlin=s 48-hour window. Thus, the
defendant bears the burden of showing that the delay was
unreasonable.
     The defendant argues that the delay between his arrest and his
presentment was expressly to gather additional evidence to justify his
arrest at an impending probable cause hearing and, therefore, that the
delay was unreasonable under Gerstein/McLaughlin. The record,

                                  -9-
asserts the defendant, Aclearly shows that the Assistant State=s
Attorney would not approve the charges for a [probable cause]
hearing until he got more evidence and, therefore, the investigation
that the police were doing was to justify the arrest.@ The defendant
refers to Detective McNally=s testimony that A[Assistant State=s
Attorney] O=Reilly classified the case as a continuing investigation.
In other words, he was requesting additional work to be done on the
case before it would be reviewed.@ McNally specified that O=Reilly
wanted police to recanvas the neighborhood for additional witnesses
and to find the handgun. As McNally stated, AThe state=s attorney has
to approve a felony case in order for it to go to court,@ where
presumably the defendant would be presented for a probable cause
determination. The State argues that the delay was not unreasonable
or unnecessary because the police were engaged in an ongoing dialog
with the defendant, which was interrupted for 18 hours between his
invocation of his right to remain silent and his reinitiation of contact
with the police. The State insists that the police were not gathering
evidence to justify the defendant=s arrest, but to bolster the case
against him at trial.
     Although this court has held that postarrest delays of similar
duration pass constitutional muster (see People v. House, 141 Ill. 2d
323, 379-80 (1990) (37 hours); People v. Nicholls, 42 Ill. 2d 91, 101
(1969) (34 hours)), we need not decide whether the defendant has
shown that the delay here was to gather additional evidence to justify
his arrest, and thus ran afoul of Gerstein/McLaughlin. Even if there
were a fourth amendment problemBand we do not suggest there
wasBwe would still have to decide whether the defendant=s
confession was voluntary. See Willis, 215 Ill. 2d at 535 (AWhen faced
with a Gerstein/McLaughlin violation, we ask simply whether the
confession was voluntary@).
     Admitting an involuntary confession into evidence violates the
fifth amendment of the United States Constitution (U.S. Const.,
amend. V) and article I, section 10, of the Illinois Constitution of
1970 (Ill. Const. 1970, art. I, '10). A confession is voluntary if it is
the product of free will, rather than the product of the inherently
coercive atmosphere of the police station. See Willis, 215 Ill. 2d at
535. To determine whether the defendant=s confession was voluntary,
we consider the totality of the circumstances surrounding it, including
the defendant=s age, intelligence, education, experience, and physical

                                 -10-
condition at the time of the detention and interrogation; the duration
of the interrogation; the presence of Miranda warnings; the presence
of any physical or mental abuse; and the legality and duration of the
detentionBthat is, whether the detention violated the fourth
amendment as construed by Gerstein and McLaughlin. See Willis,
215 Ill. 2d at 536 (citing People v. Ballard, 206 Ill. 2d 151, 177
(2002), and People v. Gilliam, 172 Ill. 2d 484, 500-01 (1996)).
     At the time of the shooting, the defendant was a 22-year-old high
school dropout who had no prior experience with the criminal justice
system. He was taking classes toward his high school equivalency
degree, and was employed by UPS as a loader. When he was arrested,
he was apparently in fine physical condition, and his answers to
police and prosecution questions indicate he was alert and articulate.
     The defendant voluntarily accompanied the police to Area 1 on
September 24, and voluntarily returned there after his polygraph test.
Between his arrest at 2 p.m. on September 25 and his confession at 1
a.m. on September 27, 1999, the defendant was questioned several
times. The police or prosecutor began each interview by reading to
the defendant Miranda warnings and receiving from the defendant an
acknowledgment and waiver of his rights. In one interview, the
defendant even indicated he understood his rights by reciting them
back to the police, stating that he had learned them from a television
program. On September 25, the defendant spoke with an attorney and
subsequently invoked his fifth amendment rights. The police
scrupulously abided by the defendant=s decision. The next day, the
defendant reinitiated contact with the police, and the police obtained
a written waiver from the defendant before speaking further with him.
Hours later, the defendant gave a 46-page court-reported inculpatory
statement.
     There is no evidence of physical or mental abuse against the
defendant, other than the defendant=s suppression hearing testimony
that unnamed police officers threatened that he would be sexually
assaulted in jail. This testimony is contrary to the defendant=s court-
reported statement, in which he stated that he was not induced to
confess, and the trial court found him to be not credible. By his own
admission, the defendant was treated Avery fairly, nice@ while in
police custody. He was given food, drink, and cigarettes throughout



                                -11-
his detention. 2 He was given breaks during the interrogation, he was
allowed to use the bathroom, and he was never handcuffed.
     Finally, the police had probable cause to arrest the defendant
after his first oral inculpatory statement. This probable cause did not
diminish during the defendant=s detention and, in fact, increased with
each additional oral inculpatory statement. The police were not
required to interrupt an ongoing dialog with the defendant if the
defendant was in lawful custody, had waived his Miranda rights, and
indicated his willingness to talk to the police. See People v. Groves,
294 Ill. App. 3d 570, 578 (1998); People v. Smith, 203 Ill. App. 3d
545, 563 (1990). We agree with the State: the defendant=s court-
reported statement was voluntary, and admissible. The appellate court
erred in reversing the trial court=s order denying the defendant=s
motion to suppress.

            2. Propriety of the State=s Closing Argument
     The State argues that the appellate court erred in concluding that
certain comments in the prosecutor=s closing argument deprived the
defendant of a fair trial. The trial court did not rule on the propriety
of the prosecution=s closing argument because the defendant did not
object at trial and did not challenge the argument in a posttrial
motion. The appellate court excused this procedural default under the
plain error doctrine.


   2
     We must comment, in passing, upon the appellate court=s statement that
the defendant was Afed sporadically and, when he was fed donuts and fast
food, it was with only a passing glance to the notion of nutrition.@ 351 Ill.
App. 3d at 442-43. Nutrition is not a factor in our voluntariness calculus. It
is improper for an appellate panel to imply a Asquare meal@ requirement into
its analysis of whether an inculpatory statement was made voluntarily. We
find no fault with the food provided by the State to the defendant here.




                                    -12-
      Recently, in People v. Herron, 215 Ill. 2d 167, 186-87 (2005),
we stated:
            A[T]he plain error doctrine bypasses normal forfeiture
         principles and allows a reviewing court to consider
         unpreserved error when either (1) the evidence is close,
         regardless of the seriousness of the error, or (2) the error is
         serious, regardless of the closeness of the evidence. In the
         first instance, the defendant must prove >prejudicial error.=
         That is, the defendant must show both that there was plain
         error and that the evidence was so closely balanced that the
         error alone severely threatened to tip the scales of justice
         against him. The State, of course, can respond by arguing
         that the evidence was not closely balanced, but rather
         strongly weighted against the defendant. In the second
         instance, the defendant must prove there was plain error and
         that the error was so serious that it affected the fairness of
         the defendant=s trial and challenged the integrity of the
         judicial process. [Citation.] Prejudice to the defendant is
         presumed because of the importance of the right involved,
         >regardless of the strength of the evidence.= (Emphasis in
         original.) [Citation.] In both instances, the burden of
         persuasion remains with the defendant.@
      Before we may apply either prong of the plain error doctrine,
however, there must be a plain error. See People v. Keene, 169 Ill. 2d
1, 17 (1995) (A[S]hort of a conclusion that an asserted error is a >plain=
one, the so-called plain error doctrine offers no basis to excuse a
procedural default@); People v. Sims, 192 Ill. 2d 592, 621 (2000);
People v. Wade, 131 Ill. 2d 370, 376 (1989). Here, there was no error
at all.
      AThe purpose of closing arguments is to give the parties a final
opportunity to review with the jury the admitted evidence, discuss
what it means, apply the applicable law to that evidence, and argue
why the evidence and law compel a favorable verdict.@ T. Mauet &
W. Wolfson, Trial Evidence 439 (2d ed. 2001). A prosecutor has
wide latitude in making a closing argument. People v. Blue, 189 Ill.
2d 99, 127 (2000). In closing, the prosecutor may comment on the
evidence and any fair, reasonable inferences it yields (People v.
Pasch, 152 Ill. 2d 133, 184 (1992)), even if such inferences reflect


                                  -13-
negatively on the defendant (People v. Holman, 103 Ill. 2d 133, 163
(1984)).
     A closing argument must serve a purpose beyond inflaming the
emotions of the jury. People v. Tiller, 94 Ill. 2d 303, 321 (1982). We
recently reemphasized that a prosecutor may not characterize the
defendant as an Aevil@ person or cast the jury=s decision as a choice
between Agood and evil.@ People v. Johnson, 208 Ill. 2d 53, 80
(2003), citing People v. Hudson, 157 Ill. 2d 401, 457 (1993). But a
prosecutor may comment unfavorably on the evil effects of the crime
and urge the jury to administer the law without fear, when such
argument is based upon competent and pertinent evidence. See
People v. Hope, 116 Ill. 2d 265, 277-78 (1986), citing People v.
Jackson, 84 Ill. 2d 350, 360 (1981); People v. Miller, 13 Ill. 2d 84,
109 (1958); see also People v. Moore, 9 Ill. 2d 224, 232 (1956)
(holding that a prosecutor may denounce the defendant=s
Awickedness@). A closing argument must be viewed in its entirety,
and the challenged remarks must be viewed in their context. People v.
Cisewski, 118 Ill. 2d 163, 176 (1987); People v. Buss, 187 Ill. 2d 144,
244 (1999).
     APure evil,@ as used by the prosecutor here, referred to specific
actions by the defendant: getting his gun, hunting his mother in the
street, pointing the gun at her, shooting her four times, stashing his
gun, returning to bed, and displaying little concern about her death.
The prosecutor characterized the defendant=s actions as Apure evil@ in
order to preface his argument that the facts proved the defendant
guilty. The prosecutor=s remarks constituted a permissible comment
upon the evidence.
     Further, even if we were to conclude that the prosecutor=s
remarks flirted with error (see People v. Williams, 295 Ill. App. 3d
456, 467-68 (1998)), such putative error does not satisfy either prong
of the plain error doctrine. We note that the defendant does not
contend that the prosecutor=s remarks deprived him of a fair trial; he
simply contends that the evidence was closely balanced and that the
remarks prejudiced him. We disagree. The evidence against the
defendant, particularly his court-reported inculpatory statement and
the oral inculpatory statements which preceded it, was strong. The
brief references to Apure evil@ were made at the beginning of the
argument and were not repeated later. Further, before the arguments


                                -14-
began, the trial court preemptively cautioned the jury: AClosing
arguments are made by the attorneys to discuss the facts and
circumstances in the case and should be confined to the evidence and
to reasonable inferences to be drawn from the evidence. Any
argument made by the attorneys which is not based on the evidence
should be disregarded.@ The court repeated this caveat in the jury
instructions. We cannot say that these remarks affected the outcome
of the defendant=s trial.
     The appellate court, quoting at length from Johnson, intimated
that the remarks here were so pervasive that they undermined the
integrity and fairness of the defendant=s entire trial. Again, we
disagree. Unlike the remarks at issue in Johnson, the remarks here
were isolated. They did not add their weight to a cloud of prejudice
formed by a wider array of prosecutorial misconduct. The appellate
court concluded, ARather than letting the evidence speak for itself, the
prosecutor set out to paint Nicholas as evil.@ 351 Ill. App. 3d at 450.
The people of this state, however, employ prosecutors to speak for
the evidence on their behalf, and prosecutors have latitude in doing
so. In light of the defendant=s actions, the limited references to Apure
evil@ were well within proper bounds of a closing argument, and the
appellate court improperly concluded that the prosecutor=s argument
was plain error.

                           CONCLUSION
     For the reasons that we have stated, we reverse the judgment of
the appellate court, affirm the judgment of the trial court, and
reinstate the defendant=s conviction and sentence.

                                  Appellate court judgment reversed;
                                    circuit court judgment affirmed.




                                 -15-